Citation Nr: 0718297	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  03-26 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee 
chondromalacia of the patella, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
planus with history of plantar calluses, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In March 2005, the veteran 
testified at a videoconference hearing before the 
undersigned.  In July 2006, the Board remanded the appeal for 
further evidentiary development.  

The Board notes that the veteran is in receipt of two ratings 
for his left knee: a rating under Diagnostic Code 5010 for 
arthritis and a rating under Diagnostic Code 5257 for post-
operative residuals of arthroscopic debridement.  The issue 
of entitlement to an increased evaluation for left knee 
arthritis has been developed for appeal.  However, as noted 
in the Board's July 2006 remand, the record shows that the 
veteran has raised the issue of entitlement to an increased 
rating for post-operative residuals of arthroscopic 
debridement.  This issue is once again referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The preponderance of the evidence is against showing that 
the veteran's right knee chondromalacia of the patella is 
manifested by flexion limited to 45 degrees and/or extension 
limited to 10 degrees, even taking into account his 
complaints of pain, or by slight instability.

2.  The preponderance of the evidence is against showing that 
the veteran's left knee arthritis is manifested by flexion 
limited to 45 degrees and/or extension limited to 10 degrees 
even taking into account his complaints of pain.

3.  The preponderance of the evidence is against showing that 
the bilateral pes planus with history of plantar calluses is 
manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and/or 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The veteran has not met the criteria for a rating in 
excess of 10 percent for right knee chondromalacia of the 
patella.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5257, 5260, 5261 (2006).

2.  The veteran has not met the criteria for a rating in 
excess of 10 percent for left knee arthritis.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2006).

3.  The veteran has not met the criteria for a rating in 
excess of 10 percent for bilateral pes planus with history of 
plantar calluses.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Moreover, written notice provided in December 
2002, prior to the appealed from rating decision, along with 
the correspondence provided in August 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
type of evidence necessary to establish effective dates for 
the disabilities on appeal.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
appellant reported that he received all of his treatment at 
the Dorn and Columbia VA Medical Centers and VA has obtained 
and associated these records with the claims files.  The 
appellant has also been afforded VA examinations to ascertain 
the severity of his service connected disabilities in July 
2001 and December 2006.  Moreover, in August 2006, the 
veteran notified VA that he had not other evidence to file in 
support of his appeal.  See Medrano v. Nicholson, No. 04-1009 
(U.S. Vet. App. Apr. 23, 2007) (if, after VA provides a 
content-compliant VCAA notice, the claimant informs VA that 
there is no further evidence to submit, the failure by VA to 
conduct a subsequent readjudication is not prejudicial).  
There is no pertinent evidence which is not currently part of 
the claims files.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.



The Claims

The veteran contends that his knee and feet disorders include 
increased adverse symptomatology that warrants the assignment 
of increased ratings.  It is also requested that the veteran 
be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, the Board must determine the 
weight to be accorded the various items of evidence in this 
case based on the quality of the evidence and not necessarily 
on its quantity or source.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

The Knees

Historically, a January 2001 rating decision rated the 
veteran's right knee chondromalacia of the patella as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (recurrent subluxation or lateral instability) - 
5010 (traumatic arthritis) and rated his left knee arthritis 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, the veteran's 
disability is rated based on limitation of motion of the 
affected parts like arthritis which in this case is his 
knees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability will be rated as 20 percent disabling.  
And, severe recurrent subluxation or lateral instability 
warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court 
held that in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, a review of the record 
on appeal, including the VA treatment records and the results 
from the veteran's July 2001 and December 2006 VA 
examinations, shows that right knee range of motion, at its 
worst, was 0 to 120 degrees and left knee range of motion, at 
its worst, was 5 to 90 degrees.  (Full range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II).  

Therefore, because neither right nor left knee flexion is 
limited to 30 degrees and extension is not limited to 15 
degrees, an increased rating is not warranted based on 
objective clinical findings showing decreased range of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Likewise, because neither right nor left knee flexion is 
limited to 45 degrees and extension is not limited to 10 
degrees, separate compensable ratings are also not warranted 
under these same Diagnostic Codes.  Id; VAOPGCPREC 9-2004.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
in his right and left knee equates to the criteria for a 20 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, or separate compensable ratings under 
these same Diagnostic Codes.  

Specifically, the veteran complained to the July 2001 VA 
examiner of knee pain with swelling on the right.  At the 
December 2006 VA examination, he also complained of bilateral 
knee pain, locking, and swelling.  He thereafter complained 
of flare-ups in cold weather that can last two to three days.  
Moreover, when examined by VA in July 2001 he had, on the 
right, joint line tenderness and crepitus.  At his December 
2006 VA examination, it was also reported that the knees had 
nontender diffuse bony swelling, end-range pain with motion 
studies, and crepitus.  Furthermore, in January 2003, x-rays 
of the knees showed osteoarthritic changes and in December 
2006 showed bilateral osteophyte formation but preservation 
of the joint spaces.

However, the July 2001 VA examination was negative for 
effusion.  Moreover, the December 2006 VA examiner opined 
that the range of motion he found in the knees were not 
additionally limited following repetitive use during the 
examination.  Furthermore, painful pathology was not 
objectively confirmed at either examination by such signs as 
disuse atrophy. 

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 20 
percent rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  

While a claim for an increase rating for the left knee 
disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5257, is 
not in appellate status, the claim for an increase rating for 
the right knee disorder under Diagnostic Code 5257 is.  See 
February 2003 rating decision. 

In this regard, the July 2001 VA examiner opined that the 
right knee had stable ligaments in all planes.  Moreover, 
while the December 2006 VA examiner did not provide a 
specific opinion as to the degree of right knee instability, 
he did opine that McMurray's tests were normal and only the 
left knee had an abnormal response to Lachman's test.  These 
opinions are not contradicted by any of the other medical 
evidence of record.  Evans, supra.  

Therefore, because there is no evidence in the record that 
suggests "slight" subluxation or instability in the right 
knee, a separate compensable rating for right knee 
instability is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The Feet

Historically, an August 1996 rating decision granted a 10 
percent disability rating for bilateral pes planus with 
history of plantar calluses under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (pes planus).  Accordingly, the veteran 
will only be entitled to a 30 percent rating if he has, 
bilaterally, severe pes planus with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and/or characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

In this regard, at the July 2001 VA examination the veteran 
reported that he did not have a problem with foot pain unless 
he was on them for a long period of time.  On examination, he 
had a supple flat foot deformity with a correctable arch as 
well as normal posterior function bilaterally.

Thereafter, at the December 2006 VA examination, the veteran 
reported that while his feet are not painful they due become 
swollen.  He also reported that arch supports do not help.  
On examination, adverse symptomatology was limited to 
bilaterally calluses on the medical aspects of both great 
toes, abnormal weight bearing with a broad-based antalgic 
gait, as well as difficulty standing on tiptoes, standing on 
a single foot, and walking on his heels.  It opined that the 
veteran had "severe" flat feet bilaterally.  However, he 
did not have a problem with corns, edema, pain on motion, 
restriction of motion, tenderness, weakness, or instability.  
Moreover, the Achilles tendo was in normal alignment and not 
painful.  X-rays showed bilaterally pes planus with calcaneal 
spurring on the right.

In summary, VA treatment records show the veteran's periodic 
complaints and treatment for foot pain and a VA examiner 
observed problems with calluses and abnormal weight bearing 
as well as difficulty standing on tiptoes, standing on a 
single foot, and walking on his heels.  Moreover, one VA 
examiner characterized the pes planus as "severe."  
However, the record does not include objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, or indication of swelling 
on use.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In fact, 
the December 2006 VA examiner specifically opined that the 
veteran did not have a problem with pain or edema.

Therefore, despite the December 2006 VA examiner's 
characterization of the pes planus as "severe," the 
overwhelming weight of the evidence is against finding that 
the veteran's bilateral pes planus with history of plantar 
calluses meets the criteria for an increased rating.  Id.  
The claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.27, 4.71a.

In reaching this decision the Board notes that, when 
evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
complained of by the veteran.  DeLuca, supra.  However, 
because the schedular criteria for pes planus specifically 
contemplates the existence of pain, providing a higher 
disability rating based on complaints of pain would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14.  
Therefore, DeLuca does not apply.

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his knee and/or feet 
disorders interfere with his maintaining employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1).  
Although the veteran has described his problems as so bad 
that he has difficulty at his place of employment because he 
cannot stand for more then one hour without pain in his feet 
and his knee pain makes it difficulty to get under and around 
the cars he works on, the evidence does not objectively show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
any of his service-connected disabilities, acting alone, has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  The veteran's treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  
Moreover, as of the December 2006 VA examination, the veteran 
was employed full-time as a mechanic.

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that by letter dated in July 2006, the 
veteran was advised that the evidence needed to substantiate 
a claim for an extra-schedular rating would consist of 
evidence that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  He was advised that this 
evidence may include records pertaining to lost time or sick 
leave used due to pes planus, left knee disability and/or 
right knee disability, any correspondence from a former 
employer that would verify the veteran's contentions, and 
medical records showing periods of hospitalization.  By 
letter received by the RO in August 2006, the veteran and his 
representative indicated that the veteran had no additional 
evidence to submit in this regard.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's and his representative's 
statements addressing the severity of these disorders are not 
probative evidence as to the issues on appeal.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for right knee 
chondromalacia of the patella is denied.

A rating in excess of 10 percent for left knee arthritis is 
denied.

A rating in excess of 10 percent for bilateral pes planus 
with history of plantar calluses is denied.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


